  Case: 2:21-cv-01206-SDM-CMV Doc #: 1 Filed: 03/22/21 Page: 1 of 6 PAGEID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

                                                )
ED ANNETT                                       )
6385 Nortonsburg Road                           )
Mount Vernon, Ohio 45869                        )
                                                )
              Plaintiff,                        )   CASE NO.
                                                )
       vs.                                      )   JUDGE
                                                )
AUTOVIN, INC.                                   )   COMPLAINT
c/o Corporation Service Company                 )
50 West Broad Street, Suite 1330                )   JURY DEMAND ENDORSED HEREON
Columbus, Ohio 43215                            )
                                                )
              Defendant.                        )
                                                )

       Plaintiff Ed Annett (“Plaintiff”), for his Complaint against Defendant Autovin, Inc.

(“Defendant”) alleges as follows:

                                          PARTIES

       1.     Plaintiff is a citizen of Ohio and a resident of Knox County, Ohio.

       2.     Defendant is an Indiana corporation registered to do business in Ohio as a foreign

corporation. Defendant can be served through its statutory agent Corporation Service Company,

50 West Broad Street, Suite 1330, Columbus, Ohio 43215.

       3.     At all times material to this Complaint, Defendant was an employer within the

meaning of R.C. 4112.01.

       4.     At all times material to this Complaint, Plaintiff was an employee of Defendant

within the meaning of R.C. 4112.01.
  Case: 2:21-cv-01206-SDM-CMV Doc #: 1 Filed: 03/22/21 Page: 2 of 6 PAGEID #: 2




                                   JURISDICTION AND VENUE

        5.      This Court has jurisdiction over this case under 28 U.S.C. § 1332, as it involves

citizens of different States and the matter in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs.

        6.      This Court has personal jurisdiction over Defendant because Defendant transacts

business in this state, caused tortious injury to Plaintiff by an act or omission in this state, and/or

caused tortious injury to Plaintiff in this state by an act outside this state committed with the

purpose of injuring Plaintiff.

        7.      Venue is proper in this judicial district and division pursuant to 28 U.S.C. §

1391(b) because a substantial part of the events or omissions giving rise to Plaintiff’s claims

occurred in this judicial district and division.

                                    STATEMENT OF FACTS

        8.      Plaintiff was hired by Defendant in September 2015 as a field inspector/auditor.

Approximately a year later, Plaintiff was promoted to the position of Regional Manager.

        9.      Plaintiff was consistently a top performer as Regional Manager. In fact, Plaintiff’s

team was typically the highest performing team in the company.

        10.     During his employment with Defendant, Plaintiff never received any corrective

action, and consistently received positive performance reviews.

        11.     In or around October 2020, Plaintiff was informed that Defendant’s corporate

parent was reorganizing the company, and that managers who worked in field operations

(including Plaintiff) would have to re-interview for their positions and any other positions in

which they were interested.




                                                   2
  Case: 2:21-cv-01206-SDM-CMV Doc #: 1 Filed: 03/22/21 Page: 3 of 6 PAGEID #: 3




       12.     In December 2020, Plaintiff applied for a position as a Regional Manager, which

in the new company structure would have been a promotion for Plaintiff. Plaintiff’s interviews

went very well, and he was commended by his interviewers, which included Defendant’s Vice

President, Nick Pawlak.

       13.     Plaintiff did not get the Regional Manager position. Rather, Defendant selected a

lesser-qualified person who lived outside the region, and who is substantially younger than

Plaintiff. Plaintiff was 70 years of age at the time, and, upon information and belief, the person

who was selected for the position was in his early 30s.

       14.     After Plaintiff was informed that he would not be selected for the Regional

Manager position, Pawlak told Plaintiff that he would be considered for a Field Inspection

Manager position, which was the exact same job Plaintiff was performing.

       15.     Pawlak told Plaintiff “not to worry” and that he would only have to go through

two interviews for the Field Inspection Manager position, rather than three interviews.

       16.     Plaintiff interviewed for the Field Inspection Manager position and, like his

interview for the Regional Manager position, the interview went very well and Plaintiff received

compliments from his interviewers.

       17.     On February 12, 2021, Pawlak invited Plaintiff to a meeting with Defendant’s HR

manager. During that meeting, Pawlak informed Plaintiff that he would not be selected for the

Field Inspection Manager position, and that his employment with the company was terminated

effective immediately.

       18.     Plaintiff asked Pawlak why he was not selected for the position, especially

considering Pawlak told Plaintiff on several occasions not to worry and that he really appreciated




                                                3
  Case: 2:21-cv-01206-SDM-CMV Doc #: 1 Filed: 03/22/21 Page: 4 of 6 PAGEID #: 4




Plaintiff’s hard work and dedication to the company. Pawlak refused to tell Plaintiff why he was

not selected for the position.

          19.   The person selected for the Field Inspection Manager was lesser-qualified than

Plaintiff, and is substantially younger than Plaintiff. Upon information and belief, the person who

was selected for the Field Inspection Manager is in his 30s.

          20.   Plaintiff was not selected for the Regional Manager or Field Inspection Manager

positions and his employment was terminated because of his age.

          21.   Plaintiff has suffered substantial economic harm as a result of Defendant’s actions

and inaction, and continues to suffer such harm.

                                           COUNT I
                Age Discrimination in violation of R.C. 4112.02 and R.C. 4112.99

          22.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          23.   At the time of his termination, Plaintiff was 70 years of age.

          24.   Plaintiff was, and continues to be, qualified for the positions of Regional Manager

and Field Inspection Manager.

          25.   Despite his qualifications, Plaintiff was not selected for the Regional Manager or

Field Inspection Manager positions. Instead, his employment was terminated.

          26.   Plaintiff was replaced by someone who was substantially younger than him.

Defendant also selected less-qualified substantially younger people for the positions for which

Plaintiff was considered.

          27.   Defendant’s actions and inaction, as described herein, were taken because of

Plaintiff’s age and constitute age discrimination in violation of R.C. 4112.02.




                                                   4
  Case: 2:21-cv-01206-SDM-CMV Doc #: 1 Filed: 03/22/21 Page: 5 of 6 PAGEID #: 5




       28.     By virtue of Defendant’s violation(s) of R.C. 4112.02, Defendant is subject to a

civil action for damages, injunctive relief, and any other appropriate relief pursuant to R.C.

4112.99.

       29.     As a direct and proximate result of Defendants’ violation of R.C. 4112.02,

Plaintiff has suffered and will continue to suffer damages.

       30.     Defendant’s discriminatory actions against Plaintiff were intentional, willful,

reckless, and/or malicious, and renders Defendant liable for past and future economic and non-

economic compensatory and punitive damages, as well as reasonable attorneys’ fees, costs,

expenses, and any equitable relief that this Court deems appropriate pursuant to R.C. 4112.99.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that this Court:

       A.      Enters judgment in favor of Plaintiff against Defendant;

       B.      Awards Plaintiff economic and non-economic compensatory damages and

               punitive damages;

       C.      Awards Plaintiff his reasonable costs and attorneys’ fees necessarily incurred

               herein; and

       D.      Awards Plaintiff such other and further relief as the Court deems just and proper.




                                                 5
Case: 2:21-cv-01206-SDM-CMV Doc #: 1 Filed: 03/22/21 Page: 6 of 6 PAGEID #: 6




                                                    Respectfully submitted,

                                                    NILGES DRAHER LLC

                                                    /s/ Jeffrey J. Moyle
                                                    Jeffrey J. Moyle (0084854)
                                                    Christopher J. Lalak (0090079)
                                                    1360 E. 9th Street, Suite 808
                                                    Cleveland, OH 44114
                                                    Telephone: (216) 230-2955
                                                    Facsimile: (330) 754-1430
                                                    jmoyle@ohlaborlaw.com
                                                    clalak@ohlaborlaw.com

                                                    Counsel for Plaintiff




                              DEMAND FOR JURY TRIAL

    Plaintiff demands a trial by jury as to all claims so triable.



                                                     /s/ Jeffrey J. Moyle
                                                    Jeffrey J. Moyle

                                                    Counsel for Plaintiff




                                               6
